DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 07/01/2022 has been entered. 
The rejection of claims 1-8 under 35 U.S.C 112(b) is withdrawn in view of the amendment.
Claims 1, 9 and 16 are amended.
Claims 4, 6-7, 13-14 and 19 are cancelled.
Claims 1-3, 5, 8-12, 15-18 and 20 are pending of which claims 1, 9 and 16 are independent claims.

Allowable Subject Matter
Claims 1-3, 5, 8-12, 15-18 and 20 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed 07/01/2022 point out that applicant amended independent claims 1 to include the allowable subject matter of claims 6 and 7, claim 9 to include the allowable subject matter of claims13 and 14 and claim 16 to include the allowable subject matter of claim 19 and 7 as indicated in the previous office action. Further search doesn’t find any better prior art that teaches the claimed limitation of claims. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437